SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

672
KA 12-01925
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JAMES E. HALL, II, DEFENDANT-APPELLANT.


TRACY L. SULLIVAN, SYRACUSE, FOR DEFENDANT-APPELLANT.

LEANNE K. MOSER, DISTRICT ATTORNEY, LOWVILLE, D.J. & J.A. CIRANDO,
ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Lewis County Court (Charles C.
Merrell, J.), rendered October 28, 2011. The judgment convicted
defendant, upon a jury verdict, of course of sexual conduct against a
child in the first degree and endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law and a new trial is granted.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of course of sexual conduct against a child in the
first degree (Penal Law § 130.75 [1] [a]) and endangering the welfare
of a child (§ 260.10 [1]). We agree with defendant that County Court
erred in denying defendant’s request to remove his shackles during the
trial without making findings on the record concerning the necessity
for such restraints (see People v Clyde, 18 NY3d 145, 152-153).
Contrary to the People’s contention, the evidence of guilt is not
overwhelming, and thus “they cannot meet their burden of showing that
any constitutional error [is] harmless beyond a reasonable doubt”
(People v Cruz, 17 NY3d 941, 945; see generally People v Best, 19 NY3d
739, 744).




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court